Citation Nr: 1542191	
Decision Date: 09/29/15    Archive Date: 10/05/15

DOCKET NO.  10-46 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a cervical spine disorder.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from September 1999 to August 2002. 


This appeal comes to the Board of Veterans' Appeals (Board) from a March 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

This matter was previously remanded by the Board for further development in October 2014.  

This appeal is being processed using Virtual VA and Veterans' Benefits Management System (VBMS), paperless electronic claims processing systems. Accordingly, any future consideration of this Veteran's case must take into consideration the existence of these electronic records.

The issues of entitlement to an increased disability rating in excess of 10 percent for service-connected lumbar spine condition and an increased disability rating in excess of 10 percent for a service-connected right shoulder disability have been raised by the record in a September 2015 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required on his part.


REMAND

Unfortunately, another remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's cervical spine condition service connection claim so that he is afforded every possible consideration.  The VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A.         §§ 5107(a), 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).

In October 2014, the Board noted a private medical opinion suggesting that the Veteran's neck pain, diagnosed within VA treatment records as cervicalgia, originated in service, but lacked a supporting rationale and was based largely on a history provided by the Veteran, without additional review of the Veteran's service treatment records or medical history.

Therefore, the Veteran was afforded a VA examination in June 2015 where he stated he injured his neck during service.  He stated he sought medical attention at the time and was treated as a sprain.  He reported the pain never resolved and he experiences constant pain in the neck.  Upon review of evidence of record and a physical examination, it was opined that the Veteran's cervical spine condition is less likely than not (less than 50 percent probability) incurred or caused by the claimed in-service injury, event, or illness.  The VA examiner stated:

I am unable to find [service medical record] [evidence] of significant neck injury or recurrent complaint.  He has [not] sought treatment for his neck condition since leaving the service for over [eight] years.  The [chiropractor] opinion (June 2010) is pure speculation and is not based on any objective evidence.

In this matter, the Board finds that the June 2015 VA examination is inadequate.  An opinion based on the absence of treatment records without consideration of a veteran's competent reports is inadequate.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where the examiner did not comment on veteran's report of in-service injury and relied on lack of evidence in service treatment records to provide negative opinion).  As such, the Board affords reduced probative value to the VA examiner's opinion.

In addition, the service treatment records do confirm that the Veteran sustained injury in a parachute jump as he maintained.  While there are no records of cervical spine treatment or diagnosis of a cervical spine condition, a Medical Evaluation Board report, dated March 2002, indicates the Veteran complained of right shoulder pain following a jump injury in January 2001.  He was treated symptomatically.  It was also noted the Veteran reported pain in the right shoulder on internal rotation in the area of the trapezius.  There was a tingling sensation over the trapezius with external rotation.  Given confirmation of injury following a parachuting accident, and the Veteran's lay statements of pain in the trapezius area, a new VA opinion is necessary.

In addition, as noted above, the Veteran has described his in-service duties resulting in his current disability.  The VA examiner's opinion, however, does not address the Veteran's lay statements that the pain in his cervical spine continued since service.  As such, a new VA examination and opinion are necessary.

Accordingly, the case is REMANDED for the following action:

1. Copies of pertinent updated treatment records should be obtained and added to the record.

2. Upon completion of the above, schedule the Veteran for a VA examination to determine the nature and etiology of any cervical spine disorder currently present or present at any time since the Veteran filed his claim in August 2008.  The entire claims file (including electronic records within Virtual VA and VBMS) should be made available to and be reviewed by the examiner in conjunction with the examination, and it should be confirmed that such records were available for review. 

After conducting a thorough examination of the Veteran and performing any clinically-indicated diagnostic testing, the examiner should provide an opinion as to the following: Whether it is at least as likely as not (a 50 percent probability or greater) that any current cervical spine disorder had its onset during active service or is related to any in-service disease, event, or injury. 

The VA examiner must also reconcile any opinion provided with the June 2010 private chiropractor's opinion which suggests an etiological relationship between the Veteran's neck pain and parachute landing injuries during active service.  The VA examiner is also asked to address the Veteran's complaints and treatment for right shoulder pain into the trapezius area.

A thorough examination report should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for any opinion rendered.  If the examiner cannot provide an opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3. Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If any report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

4. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue of entitlement to service connection for a cervical spine disorder.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

